               Case 4:14-cv-04480-YGR Document 239 Filed 11/02/18 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   ALEX G. TSE
 3   Acting United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7
       P.O. Box 883
 8     Washington, D.C. 20044
 9     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
10     Email: julia.heiman@usdoj.gov
11
     Attorneys for Defendants
12                              IN THE UNITED STATES DISTRICT COURT
13                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
14   __________________________________________
                                                )
15   TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
                                                )
16
           Plaintiff,                           )
17                                              )
                        v.                      )
18                                              )
     JEFFERSON B. SESSIONS, III, United States  )
19
           Attorney General, et al.,            )
20                                              ) STATUS REPORT
           Defendants.                          )
21                                              ) Discovery Compliance Hearing
22                                              ) November 9, 2018 at 9:01 a.m.
     __________________________________________)  Hon. Yvonne Gonzalez Rogers
23
24           Defendants’ Status Report
25           Defendants respectfully submit this status report pursuant to the Court’s April 2018
26   Order, ECF No. 200, granting the parties’ stipulated request regarding discovery, and requiring,
27   in relevant part, that Defendants report the FBI’s progress in complying with the discovery
28   schedule on a biweekly basis.
     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480-YGR                               1
     Status Report
                 Case 4:14-cv-04480-YGR Document 239 Filed 11/02/18 Page 2 of 3




 1           Consistent with the discovery schedule that the Court entered on October 10, 2018,
 2   pursuant to the parties’ stipulated request, see ECF No. 235, and as modified on October 30,
 3   2018, see ECF No. 238 (granting Defendants’ administrative motion), DOJ has continued to
 4   focus its efforts on the creation of a privilege log addressing materials from its unclassified
 5   systems, and produced to Plaintiff Part 2 of its privilege log on October 26, 2018.
 6           The FBI, too, has continued to focus its resources on the creation of a privilege log to the
 7   extent possible during this reporting period.1
 8           Joint Statement
 9           DOJ produced another portion of its privilege log on October 26, 2018, and Twitter is
10   reviewing the entries in that log and the previously-produced log to determine how to proceed as
11   to the privileges that DOJ has identified. Twitter is awaiting the balance of the log, to be
12   produced on November 5, to inform its decision-making as well.
13
14   Dated: November 2, 2018                              Respectfully submitted,
15
16
                                                          JOSEPH H. HUNT
17                                                        Assistant Attorney General
18                                                        ALEX G. TSE
19                                                        Acting United States Attorney

20                                                        ANTHONY J. COPPOLINO
                                                          Deputy Branch Director
21
22                                                               /s/ Julia A. Heiman
                                                          JULIA A. HEIMAN, Bar No. 241415
23                                                        Senior Counsel
                                                          U.S. Department of Justice
24
                                                          Civil Division, Federal Programs Branch
25                                                        P.O. Box 883
                                                          Washington, D.C. 20044
26
             1
27             As the Defendants reported in their October 19, 2018 status report, a family medical
     emergency has rendered unavailable the attorney primarily responsible for this case at the FBI—
28   that attorney continues to be out of the office, and it is not yet known when she will be able to
     return.
     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480-YGR                                     2
     Status Report
               Case 4:14-cv-04480-YGR Document 239 Filed 11/02/18 Page 3 of 3



                                                          julia.heiman@usdoj.gov
 1
                                                          Attorneys for Defendants
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480-YGR                      3
     Status Report
